DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4, 8-13, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoon et al (US 5,823,947).
Re claims 2, 13, 18:  Yoon discloses a tissue imaging assembly comprising:
a first steerable catheter comprising a plurality of pull wires configured to control articulation of the first steerable catheter (col 6, lines 31-42; col 17, lines 36-43; see the outer member 14 which has control wires for changing the angular orientation); and
a second steerable catheter deployable within the first steerable catheter, the second steerable catheter comprising an imaging hood at a distal end of the second steerable catheter, the imaging hood and second steerable catheter being translatable with respect to a distal tip of the first steerable catheter (col 6, lines 31-42; col 7, lines 45-48; see the inner member 12, the imaging hood 16, and the endoscope E that is inserted within inner member 12 and within hood 16);
wherein the second steerable catheter comprises:
an imager (Col 7, lines 45-48; see endoscope E); and 
a lumen for delivering an elongate instrument out a distal region of the second steerable catheter (col 6, lines 19-30; see the lumen for an elongate instrument).
Re claims 4, 15: The instrument is a needle (col 18, lines 17-19; see the needle).
Re claims 8, 9: The hood defines an open area and comprises an atraumatic contact lip (col 5, lines 29-38; see that hood 16 that expands to define an open area and see the flexible material of the hood, making it atraumatic).
Re claims 10, 11: The lumen is concentric or eccentric (Fig 2; see the lumen portion 28 which is concentric or see lumen portion 32 that is eccentric).
Re claim 12: The second catheter defines a fluid delivery lumen (col 6, lines 23-25; see the tube for fluid delivery).
Re claim 19: Yoon discloses a method comprising:
translating a second steerable catheter with respect to a first steerable catheter, the second steerable catheter comprising an imager and a lumen for delivering an elongate instrument out a distal region of the second steerable catheter, the first steerable catheter comprising a plurality of pull wires configured to control articulation of the first steerable catheter (col 6, lines 31-42; col 17, lines 36-43; see the outer member 14 which has control wires for changing the angular orientation; col 6, lines 31-42; col 7, lines 45-48; see the inner member 12 translatable relative to outer member 14, the imaging hood 16, and the endoscope E that is inserted within inner member 12 and within hood 16; col 6, lines 19-30; see the lumen for an elongate instrument);
inserting the elongate instrument through the lumen (col 6, lines 19-30; see the lumen for an elongate instrument); and
imaging a tissue region with the imager (col 6, lines 31-42; see the endoscope E for imaging).
Re claim 20: An imaging hood is expanded and is at a distal end of the second catheter, the hood being independently translatable from the first catheter (col 6, line 44-59; see the hood 16 expanded and translated relative outer member 14).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al (US 5,823,947), in view of Flaherty et al (US Pub 2004/0158143 –cited by applicant).
Re claims 3, 14, 21: Yoon discloses all features of the instant invention except that the lumen is for a guidewire instrument. However, Flaherty teaches of a catheter 20 that includes a lumen for advancing the catheter over a guidewire 26 [0059; see the catheter and guidewire]. It would have been obvious to the skilled artisan to modify Yoon, to utilize a guidewire as taught by Flaherty, as such is a well-known instrument used with a catheter to facilitate advancing of the catheter to a desired target.

Claims 5-7, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al (US 5,823,947), in view of Daniel et al (US 6,174,307 –cited by applicant).
Re claims 5-7, 16, 17: Yoon discloses all features except that the instrument is an electrode or an optical fiber fit into an imaging lumen. However, Daniel teaches the elongate instrument is an electrode (col 15, line 40; see “electrodes”) and the imager includes an optical imaging fiber sized to fit within an imaging lumen (col 8, line 57-col 9, line 3; see the “imaging fiber 132” within lumen shown in Figure 1B). It would have been obvious to the skilled artisan to modify Yoon to utilize an electrode and optical fiber as taught by Daniel, as such are well known to be used within catheters to facilitate diagnosis/treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of U.S. Patent No. 10,092,172. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘172 features a steerable catheter (which have at least a lumen), steerable sheath, an imaging element, an expandable hood (see the barrier/membrane), and a steering mechanism (i.e. control wire). While the claims of ‘172 include additional components such as the plurality of articulating links, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.

Claims 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, and 14 of U.S. Patent No. 10,463,237. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘237 features a steerable catheter (which have at least a lumen), steerable sheath with control wires, and an imaging element (see the optical imaging assembly and optical fiber). While the claims of ‘237 are directed to a method and do not positively recite an “imaging” step, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.

Claims 1, 6, 7, 13, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 24, and 41 of copending Application No. 14/843,475. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘475 features a steerable sheath with control wires, steerable catheter that extends through the sheath, a distal end effector that is a hood and is independently movable, a visualization imaging element, and a set of control wires. While the claims of ‘475 include additional features such as a distal end effector steering mechanism, the skilled artisan would conclude that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that while portions of Yoon make reference to the inner member 12 having control wires, the cited portion in column 17 states that both the inner and outer members have control wires.
The double patenting rejection is also maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793